Case 18-24924        Doc 36     Filed 03/11/19     Entered 03/11/19 16:00:41          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 24924
         Rodney Leon Starbuck

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/03/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-24924             Doc 36          Filed 03/11/19    Entered 03/11/19 16:00:41             Desc           Page 2
                                                           of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $1,275.00
           Less amount refunded to debtor                               $1,207.28

 NET RECEIPTS:                                                                                                 $67.72


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $0.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                               $67.72
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $67.72

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim         Claim       Principal        Int.
 Name                                         Class   Scheduled      Asserted      Allowed        Paid           Paid
 Advanced Rehab                           Unsecured           0.00           NA           NA            0.00         0.00
 Ameren Illinois                          Unsecured      1,183.83            NA           NA            0.00         0.00
 Arnold Bros.                             Unsecured           0.00           NA           NA            0.00         0.00
 Bob Weaver                               Unsecured           0.00           NA           NA            0.00         0.00
 Caliber Home Loans, Inc.                 Unsecured           0.00           NA           NA            0.00         0.00
 Capital One                              Unsecured           0.00           NA           NA            0.00         0.00
 Chase                                    Unsecured           0.00           NA           NA            0.00         0.00
 Chase                                    Unsecured           0.00           NA           NA            0.00         0.00
 CPI Collective Professionals             Unsecured      3,814.60            NA           NA            0.00         0.00
 Debt Recovery Solution                   Unsecured           0.00           NA           NA            0.00         0.00
 Deutsche Bank National Trust Company     Unsecured           0.00   175,696.41    175,696.41           0.00         0.00
 Dr. Harrison                             Unsecured           0.00           NA           NA            0.00         0.00
 Enhanced Recovery Company, LLC           Unsecured           0.00           NA           NA            0.00         0.00
 EPH                                      Unsecured           0.00           NA           NA            0.00         0.00
 Gregory Funding LLC                      Unsecured           0.00           NA           NA            0.00         0.00
 H & R Accounts Inc                       Unsecured          45.00           NA           NA            0.00         0.00
 Harry Sykora                             Unsecured           0.00           NA           NA            0.00         0.00
 HEALTHCARE ASSOC CR UN                   Unsecured         455.19           NA           NA            0.00         0.00
 Internal Revenue Service                 Unsecured     17,698.00            NA           NA            0.00         0.00
 JP Morgan Chase Bank NA                  Secured       81,467.00     80,199.07     80,199.07           0.00         0.00
 JP Morgan Chase Bank NA                  Secured        3,000.00       4,464.05     4,464.05           0.00         0.00
 Manley Deas Kochalski LLC                Unsecured           0.00           NA           NA            0.00         0.00
 Marinosci Law Group PC                   Unsecured           0.00           NA           NA            0.00         0.00
 McDounough County Treasurer              Unsecured           0.00           NA           NA            0.00         0.00
 Memorial Medical Center                  Unsecured           0.00           NA           NA            0.00         0.00
 Memorial Medical Center Profession Fee   Unsecured          22.86           NA           NA            0.00         0.00
 Nelnet                                   Unsecured           0.00           NA           NA            0.00         0.00
 Nicole L. Humbert                        Unsecured           0.00           NA           NA            0.00         0.00
 Ocwen Loan Servicing, LP                 Unsecured           0.00           NA           NA            0.00         0.00
 Ocwen Loan Servicing, LP                 Secured             0.00           NA     40,513.00           0.00         0.00
 Ocwen Loan Servicing, LP                 Secured             0.00           NA     45,670.00           0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-24924          Doc 36      Filed 03/11/19    Entered 03/11/19 16:00:41             Desc          Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim       Principal        Int.
 Name                                  Class   Scheduled      Asserted     Allowed        Paid           Paid
 Peak Loan Servicing               Secured       67,573.00            NA    40,000.00           0.00         0.00
 Peak Loan Servicing               Unsecured           0.00           NA           NA           0.00         0.00
 PRA Receivables Management, LLC   Unsecured           0.00           NA           NA           0.00         0.00
 ProCom Services                   Unsecured           0.00           NA           NA           0.00         0.00
 Raritan State Bank                Unsecured           0.00           NA           NA           0.00         0.00
 Scott & Susan Parke               Unsecured           0.00           NA           NA           0.00         0.00
 Select Portfolio Servicing        Unsecured           0.00           NA           NA           0.00         0.00
 Seventh Son                       Unsecured           0.00           NA           NA           0.00         0.00
 Specialized Loan Servicing LLC    Secured       75,000.00            NA    60,000.00           0.00         0.00
 Specialized Loan Servicing LLC    Unsecured           0.00           NA           NA           0.00         0.00
 Springfield Clinic                Unsecured          45.00           NA           NA           0.00         0.00
 Transworld Sys Inc/79             Unsecured      7,959.63            NA           NA           0.00         0.00
 Transworld Sys Inc/79             Unsecured      7,361.81            NA           NA           0.00         0.00
 US Bank Trust, NA                 Unsecured           0.00           NA           NA           0.00         0.00
 Verizon Wireless                  Unsecured           0.00           NA           NA           0.00         0.00
 Wirbicki Law Group LLC            Unsecured           0.00           NA           NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim          Principal                Interest
                                                              Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $80,199.07               $0.00                 $0.00
       Mortgage Arrearage                                  $4,464.05               $0.00                 $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00                 $0.00
       All Other Secured                                 $186,183.00               $0.00                 $0.00
 TOTAL SECURED:                                          $270,846.12               $0.00                 $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00              $0.00                 $0.00
        Domestic Support Ongoing                                $0.00              $0.00                 $0.00
        All Other Priority                                      $0.00              $0.00                 $0.00
 TOTAL PRIORITY:                                                $0.00              $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                             $175,696.41               $0.00                 $0.00


 Disbursements:

          Expenses of Administration                                 $67.72
          Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                                 $67.72




UST Form 101-13-FR-S (9/1/2009)
Case 18-24924        Doc 36      Filed 03/11/19     Entered 03/11/19 16:00:41            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
